Citation Nr: 0914192	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-12 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the radiohumeral head of the left 
elbow.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DJD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from rating decisions issued by the 
Regional Office (RO).  The back disorder was increased during 
this appeal, but not to the maximum schedular rating.  As 
such, it remains on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's traumatic arthritis of the left elbow is 
manifested primarily by subjective complaints of pain and a 
slight loss of range of motion attributable to the arthritis.  
He is left handed.

2.  The Veteran's DJD of the lumbar spine is manifested 
primarily by pain, fatigue upon repetitive use, muscle spasm, 
and range of motion limited as follows: 65-70 degrees of 
flexion, 12-20 degrees of extension, 20 degrees of side 
bending bilaterally, and 20 degrees of rotation bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service connected traumatic arthritis of the 
radiohumeral head of the left elbow have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5010-5003, 5205-5213 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for the service connected DJD of the lumbar spine has not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5003, 5242. (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In this case, the Veteran was sent a letter in July 2005, 
prior to the initial RO decision in this matter, which 
notified him of his and VA's respective duties for obtaining 
evidence and which informed him that, in order to obtain an 
increased rating, he was required to show that his service 
connected disabilities got worse.  

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the Veteran was not provided the notices 
required by Dingess and Vazquez-Flores.  While, as noted 
above, the July 2005 letter informed the Veteran that he 
needed to show that his service connected disabilities got 
worse, the letter neither explained how disability ratings 
and effective dates are assigned nor explained the specific 
criteria necessary for increased ratings for the Veteran's 
particular disabilities. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit Court observed that requiring 
an appellant to demonstrate prejudice as a result of any 
notice error is inconsistent with the purposes of both the 
VCAA and VA's uniquely pro-claimant benefits system.  

Rather, the Sanders Court held that all VCAA notice errors 
are presumed prejudicial unless VA can show that the error 
did not affect the essential fairness of the adjudication.  
In order to do so, VA must show that the purpose of VCAA 
notice requirements was not frustrated, such as by 
demonstrating that a reasonable person would have understood 
what was needed from the notice provided, or that the benefit 
sought could not have been awarded as a matter of law. 
Sanders, 487 F.3d at 889.  VA may also show that any defect 
in notice was cured by actual knowledge on the part of the 
claimant or his representative.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  See also Vazquez-Flores, 22 Vet. 
App. At 49 (citing Dalton).  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non- prejudicial." Vazquez-Flores, 22 
Vet. App. at 46.

Given the evidence of record, the Board finds that notice 
errors did not affect the essential fairness of the 
adjudication herein.  There is no prejudicial error in this 
case because other documents gave the Veteran actual notice 
of the required information.  The rating criteria for 
Diagnostic Codes 5242, degenerative arthritis of the spine; 
5010, traumatic arthritis; and 5003, degenerative arthritis, 
were reproduced in their entirety in a  Statement of the Case 
(SOC) issued in March 2006.  The Veteran's claims were 
thereafter readjudicated in a Supplemental Statement of the 
Case (SSOC) dated in August 2006 wherein the evaluation of 
the Veteran's DJD of the lumbar spine was increased to 20 
percent.  The SSOC reproduced Diagnostic Codes 5206-5208 and 
5213, pertaining to limitation of motion in the elbow and 
forearm, in their entirety.  The SSOC also specifically cited 
the criteria necessary in order to receive an evaluation 
greater than 20 percent for DJD of the lumbar spine and, 
additionally, informed the Veteran that the effective date 
for the increased rating was the date his claim was received.  
The cover letter that accompanied the SSOC informed the 
Veteran that he could send additional evidence concerning his 
claims in connection with this appeal.  In August 2006, after 
the SSOC was issued, the Veteran stated in a letter that he 
had no additional evidence to submit.  

Accordingly, no prejudice to the Veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the Veteran.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (declining to remand case where doing so would 
have resulted only in imposing additional burdens on VA 
without a corresponding benefit to the  Veteran). 

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including VA treatment records and 
private treatment records.  Two VA examinations were provided 
in connection with this claim.  The first VA examination took 
place in August 2005.  While this examination addressed 
radiological findings and the ranges of motion of the 
affected joints, the examiner did not report the results of 
repetitive motion testing or fully address the Veteran's 
functional limitations.  The second VA examination, in May 
2006, reported the results of range of motion and repetitive 
stress testing and described the symptoms and activity 
limitations that were reported by the Veteran.   

The Veteran's representative argues that the May 2006 
examination was inadequate because (1) the examiner failed to 
adequately address the Veteran's functional limitations, and 
(2) the examiner was a nurse practitioner.  While the 
Veteran's representative also argued that the examiner was 
not "credentialed", this argument appears to reference the 
fact that the examiner was not a physician rather than any 
allegation that the examiner either did not have, or was 
improperly granted, clinical privileges at the facility where 
the examination took place.  In any event, the Board notes 
that neither the Veteran nor his representative have 
identified any evidence that in any way indicates that the 
examiner was not properly credentialed. See, e.g.,  Hilkert 
v. West, 12 Vet. App. 145, 151 (1999) (noting that the 
presumption of regularity applies to the actions of public 
officials).  The Board further observes that a nurse 
practitioner, having completed medical education and 
training, is competent to provide diagnoses, statements, and 
opinions and may provide competent medical evidence within 
the meaning of 38 C.F.R. § 3.159(a)(1).  See Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007).  The Court 
explicitly held that VA may satisfy its duty to assist by 
providing a medical examination performed by a nurse 
practitioner.  Id.  

The Board also finds that the Veteran's functional 
impairments were adequately addressed by the VA examinations 
of record.  In addition to reporting the ranges of motion of 
the Veteran's left elbow and lumbar spine, the May 2006 
report of examination set forth the results of repetitive 
stress testing and specifically addressed whether the Veteran 
experienced additional functional limitations as a result of 
pain, fatigue, weakness, or incoordination.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995) (where a joint is 
rated on loss of range of motion, functional impairment from 
weakened movement, excess fatigability, and incoordination 
must be addressed).  Both the August 2005 and May 2006 
reports of examination indicated that the Veteran sometimes 
uses a back brace.  Furthermore, the May 2006 report of 
examination discussed the effects of the Veteran's back and 
left elbow disabilities on his ability to perform activities 
of daily living and stated that, with respect to the impact 
of these disabilities on the Veteran's employment and 
recreational activities, the Veteran is retired and is unable 
to engage in recreational activities due to a heart problem.  
Thus, the examiner did provide a description of the effects 
of the Veteran's left arm and lumbar spine disabilities upon 
his ordinary activities.  This is all that was required  See 
38 C.F.R. §§ 4.1, 4.2, 4.10.  

The Board therefore finds that the VA satisfied its duty to 
assist.   

II. Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca, 8 Vet. App. at 205-206.  The provisions of 38 
C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

	A.  Arthritis of the radiohumeral head of the left elbow

The Veteran's left elbow was examined by VA in August 2005.  
At that time, the Veteran could flex his left elbow to 140 
degrees. Internal rotation of the left elbow was limited to 
70 degrees, and external rotation was limited to 75 degrees.  
An x-ray of the left elbow showed marked irregularity of the 
proximal ulnar joint surface; a deformity of the radial head 
with what appeared to be a slightly displaced fragment which 
healed to the head, producing an irregular radial head; and 
irregularity of the radiohumeral joint.  The examiner 
diagnosed traumatic arthritis of the radiohumeral head of the 
left elbow secondary to a fracture of the radiohumeral head.  
The examiner stated that the symptoms of the Veteran's left 
elbow disability were pain and limitation of motion.  X-rays 
showed degenerative changes to the left elbow.  

The Veteran's left elbow was reexamined by VA in May 2006.  
At that time, the Veteran reported intermittent pain in his 
elbows, described as 6 out of 10, that occurs approximately 
three times per week.  The pain was precipitated by increased 
use, especially rotation of the forearm, and was alleviated 
by Tylenol.  The Veteran also reported weakness of the 
elbows, but denied decreased range of motion, stiffness, 
instability, locking, edema, paraesthesia, and flare-ups.  
Upon examination, the Veteran's elbows were symmetrical 
without deformity or edema.  There was some tenderness to 
palpation of the left elbow.  There were no clicks or 
crepitus.  There was a negative Tinel's sign at the 
olecranon.  Range of motion was 0-130/145 (the second number 
representing the normal motion) degrees flexion, 0-80/85 
degrees forearm supination, and 0-80/80 degrees forearm 
pronation.  The Veteran had full sensation to medial, ulna, 
and radial nerve distribution.  The Veteran could perform 10 
out of 10 left arm curls holding a 5 pound weight, with pain 
after the second repetition.  There was no weakness, fatigue, 
or incoordination.  The examiner diagnosed status post (s/p) 
fracture of the left radius with traumatic arthritis.

The Veteran's VA and private treatment records reflect 
complaints of intermittent left elbow pain.  In his Notice of 
Disagreement dated in November 2005, the Veteran stated that 
at times his arm pain becomes so severe that he has "no 
movement" and his arm is "useless." In a May 2006 letter, 
the Veteran stated that he has "occasional" flare ups of 
arm pain, especially if he has to turn over his wrists.  

The Veteran's traumatic arthritis of the left elbow was rated 
by the RO utilizing Diagnostic Code 5010, traumatic 
arthritis.  Traumatic arthritis is rated utilizing the same 
criteria as Diagnostic Code 5003, degenerative arthritis.  
Arthritis is rated on the basis of the limitation of motion 
of the affected joint.  When the limitation of motion of the 
affected joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied to each 
affected major joint or group of minor joints.  In the 
absence of limitation of range of motion, a 10 percent 
evaluation is assigned for x-ray evidence of the involvement 
or 2 more major joints or 2 or more minor joint groups, and a 
20 percent evaluation is assigned where such x-ray findings 
are accompanied by occasional incapacitating exacerbations.  
A 10 percent rating can also be assigned where there is 
limitation of motion that is noncompensable under the 
schedular criteria.  See 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5003, 5010.  Evidence reflects that the Veteran is left 
handed.

The criteria for an evaluation in excess of 10 percent for 
the Veteran's arthritis of the left elbow have not been met.  
There is no evidence of flexion limited to 90 degrees, 
extension limited to 40 degrees, or both flexion limited to 
100 degrees and extension limited to 45 degrees.  
Furthermore, there is no evidence of ankylosis, impairment of 
the flail joint, nonunion of the radius and ulna with flail 
false joint, nonunion in the upper or lower half of  the 
ulna, nonunion in the upper or lower half of the radius, 
limitation of supination to 30 degrees or less, limitation of 
pronation, or loss of bone fusion causing impairment of 
supination or pronation.  See 38 C.F.R. 4.71(a), Diagnostic 
Codes 5205-5213.  Although there was x-ray evidence of marked 
irregularity of the proximal ulnar joint surface, deformity 
of the radial head, and irregularity of the radiohumeral 
joint, application of the Diagnostic Codes applicable to 
malunion of the ulna or radius would not yield an evaluation 
higher than the currently assigned 10 percent.  Moreover, the 
Veteran may not be rated separately for multiple disabilities 
that produce duplicate or overlapping symptoms.  38 C.F.R. § 
4.14.  See also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  The principal manifestation is limitation of motion, 
the bony abnormality produces no separate dysfunction.  
Therefore, the Veteran is not entitled to separate ratings 
for the radiohumeral and ulnar joint irregularities seen on 
x-ray.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, an increased rating for 
the Veteran's left elbow disability is denied.

	B.  DJD of the lumbar spine

The August 2005 and May 2006 VA examinations also addressed 
the Veteran's DJD of the lumbar spine.  It is noted that 
recent rating actions have separately service connected 
peripheral neuropathy of both lower extremities with separate 
schedular ratings assigned.  That action has not been put 
under appellant review.  Discussion herein is limited to the 
manifestations of the low back.

At the August 2005 VA examination, the Veteran reported 
persistent back pain and occasional left side dysethesia.  He 
reported that he takes Tylenol or aspirin to treat his pain, 
and that he occasionally uses a brace.  Upon examination, the 
leg raising test in the sitting position was essentially 
normal, but the Veteran experienced back pain at 30 degrees 
elevation of both legs when the test was performed in the 
supine position.  The Veteran could twist 50 degrees in 
either direction without significant discomfort and could 
side bend 20 degrees in either direction.  He could flex his 
back 65 degrees and bring his fingertips within 10 inches of 
the floor.  The Veteran could extend his back 12 degrees.  X-
rays of the lumbar spine showed marked DJD with narrowing of 
the L5-S1 joint space, sclerosis of the facet joints, and 
osteophytes on the anterior lips of the vertebra.  

The examiner diagnosed severe DJD of the lumbar spine 
manifested by osteophyte formation, sclerosis of the facet 
joints at all levels, and marked narrowing of the L5-S1 
interspace.  The examiner also stated that while the 
Veteran's activity level was markedly limited by his cardiac 
condition, the arthritic changes to his back further 
restricted his ability to walk and stand and he requires 
bracing at times.  While the examiner noted that the Veteran 
was unable to walk more than one block, the examiner did not 
state that this was due to the Veteran's DJD.  Notably, in 
the beginning of his report the examiner stated that, due to 
the Veteran's cardiac problems, he could walk less than 20 
yards before having to rest, and sometimes he could walk a 
block. 

At the May 2006 examination, the Veteran reported 
intermittent dull pain in his lower back that occurs with 
cold, damp weather and lasts approximately two hours, three 
times per week.  The Veteran described the pain as 6/10 on 
the pain scale.  He reported weakness in his lower back, but 
denied stiffness, decreased range of motion, instability, 
locking, edema, paraesthesia, or flare ups.  He denied 
incontinence.  The Veteran independently performs all 
activities of daily living, is retired, and does not engage 
in recreational activities because of his heart problems.  He 
occasionally uses a back brace but does not use a cane or 
walker.  He reported that he fell four times in the last year 
when his legs gave out. 

The examiner noted that the Veteran walked unaided, but 
slowly and with a slightly antalgic gait.  His spine and hips 
were in alignment.  There was no edema, spasms, or tenderness 
to palpation.  The Veteran's musculature was within normal 
limits and there were no visible scars.  Range of motion was 
as follows: 0-70/90 (the last number being the normal motion) 
forward flexion, 0-20/30 extension, 0-20/30 lateral 
extension, 0-20/30 rotation bilaterally.  Romberg was 
negative.  The Veteran could heel and toe walk but was unable 
to balance sufficiently to tandem walk.  He could squat but 
could not duck walk.  He was able to perform straight leg 
raises from 0-60/90 with pain in his lower back.  His muscle 
strength was 5/5.  The Veteran had two plus deep tendon 
reflexes, two plus pedal pulses, full sensation, brisk 
capillary refill, and positive toe proprioception 
bilaterally.  Repetitive stress testing was done without a 
weight due to the Veteran's fatigue as a result of his 
cardiac problems.  However, he could forward flex to 70 
degrees with fatigue and shortness of breath.  There was no 
pain, weakness, or incoordination.  The examiner diagnosed 
DJD of the lumbar spine.

The Veteran's private treatment records reflect treatment for 
DJD of the spine.  A statement from the Veteran's private 
physician, dated in November 2005, stated that the Veteran 
has DJD of the lumbar and sacral spine and moderate to severe 
spasms of the lower back muscles.  

The Veteran's DJD of the spine is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, utilizing the general rating 
formula for diseases and injuries of the spine.  The Veteran 
does not meet the criteria for an evaluation greater than 20 
percent for his DJD of the lumbar spine.  There is no 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less, or ankylosis.  While the Veteran sometimes 
experiences weakness requiring the use of a brace, has a 
slightly antalgic gait, and, per his private physician, 
experiences muscles spasms in his lower back, these symptoms 
are contemplated within the currently assigned 20 percent 
rating.  Muscle spasm or guarding severe enough to result in 
an abnormal gait are part of the criteria for the 20 percent 
evaluation.  Notably, if the Veteran was evaluated solely on 
range of motion, this would yield only a 10 percent rating 
because the Veteran has forward flexion greater than 60 
degrees and a combined range of motion of the thoracolumbar 
spine greater than 120 degrees. 

The Board further notes that the Veteran is separately rated 
for his bilateral peripheral neuropathy of the lower 
extremities; as a result, this disability may not be used to 
increase the Veteran's evaluation for his DJD of the lumbar 
spine. 

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b); Thun, 11 
Vet. App. at  115 (2008).

The benefit of the doubt doctrine is inapplicable because the 
preponderance of the evidence is against the Veteran's claim. 
Gilbert, 1 Vet. App. at 55.  Accordingly, an increased rating 
for the Veteran's DJD of the lumbar spine is denied.


ORDER

A rating in excess of 10 percent for traumatic arthritis of 
the radiohumeral head of the left elbow is denied.

A rating in excess of 20 percent for DJD of the lumbar spine 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


